Citation Nr: 9900499	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  94-17 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), for the purpose of entitlement to accrued 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to June 
1972.  He died in January 1993.  Shortly after his death, his 
widow, who is the appellant, filed a claim for service 
connection for PTSD for accrued benefits purposes.  Her claim 
was denied by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina, in 
April 1993.  She filed an appeal to the Board of Veterans 
Appeals (Board) in June 1993.

This case was Remanded in May 1996 to clarify the matter of 
the appellants representative and to ascertain whether she 
still wished to appear at a personal hearing before a member 
of the Board.  These matters have been settled.  Further, 
noting that there had been some ambiguity regarding the 
correct diagnosis of the veterans psychiatric condition, the 
RO was instructed to have a board-certified psychiatrist 
review the veterans claims folder and enter an opinion as to 
whether the veteran had PTSD prior to his death.  This, too, 
was accomplished and a medical opinion was added to the 
record in November 1996. 

On April 1, 1998, the veteran appeared at a hearing before 
the undersigned, sitting in Washington, D.C., designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West Supp. 1998).






CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that she is entitled to accrued 
benefits that were due the veteran because she is his legal 
widow and since, at the time of his death, he was entitled to 
service-connected disability benefits from VA for PTSD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports the 
claim for service connection for PTSD for accrued benefit 
purposes.


FINDINGS OF FACT

1.  There is medical evidence that demonstrates that the 
veteran had a diagnosis of PTSD as a result of his military 
experiences in Vietnam.

2.  The evidence of record supported the occurrence of the 
veterans claimed in-service stressor.




CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the appellant, the 
veterans PTSD was incurred as result of active service and 
accrued benefits based on service connection for PTSD are 
payable.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 1991); 38 
C.F.R. §§ 3.304, 3.1000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veterans induction examination indicated that his mental 
status was normal when he entered service.  However, he did 
give a history of nervousness.  While stationed in Frankfurt, 
Germany, he was treated for a superficial razor laceration of 
the wrist in February 1971.  The examiner noted that the 
wound had been the result of an attempted suicide.  The 
veteran reported that he been suffering from depression for 
the past five (5) days.  Later that month, he was referred to 
the mental health clinic for a security clearance.  

The veteran underwent a psychiatric evaluation in July 1971 
for the purpose of gaining a top secret security clearance.  
While awaiting his unit designation at the Replacement 
Company, he was reported to have felt overwhelmed with 
anxiety and despondency at being away from home for the first 
time.  It was unclear whether true suicidal ideation existed 
at that time, but there were no previous episodes related.  
He stated that he was very eager to work in his MOS.  On 
mental status examination, he was a well-dressed, but 
immature, not insightful, passively-dependent, and 
emotionally unstable man who appeared to have undergone an 
acute depressive episode upon being separated from his 
family.  The prosect of a lengthy separation, being in a 
foreign country, and having an unclear duty assignment 
elicited an acute state from which he felt he could only 
escape by gesturing and drawing attention to himself.  
Reportedly, there was probably no true suicidal intent.  
Basically, he was considered to be immature and impulsive 
individual, who could not tolerate prolonged stress and 
uncertainty.  The diagnosis was an emotionally unstable 
personality.

In June 1972, the veteran was air evaced from Vietnam 
because of drug use.  While he denied alcohol use, he 
admitted to smoking one to three caps of Heroin a day.  The 
mental hygiene department found him to be alert and rational.  
The diagnosis was improper use of drugs, Heroin.  He was 
cleared for discharge.

The veterans VA Form 214, Report of Transfer or Discharge, 
indicated that his military occupational specialty (MOS) was 
that of a communications center specialist.  He is noted to 
have received a National Defense Service Medal, a Vietnam 
Service Medal, and the Sharpshooter Qualification Badge with 
Rifle Bar.  No other medals, commendations, devices, or 
awards were reported.  His service personnel records (Form 
DA-20) showed that he participated in an unnamed 
campaign.  He was also noted to have been authorized to 
wear the Republic of Vietnam Gallantry Cross with a Palm Unit 
Citation Badge.

In April 1981, the veteran filed a claim for service 
connection for multiple disabilities, including a nervous 
condition.

The veteran was afforded a VA neuropsychiatric examination in 
May 1981.  He complained of being constantly nervous and 
tremulous.  He said that he only slept three to four hours a 
night.  He indicated that he had difficulty getting along 
with authority figures.  He gave a seven-year history of drug 
abuse.  He claimed that he first noticed his nervousness 
while working long hours when he served in Germany.  He said 
that a medical officer told him that nervousness was not 
uncommon for soldiers working in his capacity.  He stated 
that he started using Heroin while in Vietnam.  Following a 
mental status examination, the veteran was diagnosed as 
having chronic anxiety neurosis.  The examiner stated that 
the veteran was not psychotic.

The veterans claim for entitlement to service connection for 
an anxiety neurosis was denied in May 1981.  The RO found 
that there was no evidence that connected the veterans post-
service diagnosis of anxiety neurosis with his period of 
military service.

Thereafter, in conjunction with claims for non-service 
connected pension benefits, medical records from M. C. 
Rowland, M.D., dated in March 1982, Moore Memorial Hospital 
dated from October 1981 to January 1982, and the Fayetteville 
VA Medical Center (VAMC) dated in November 1986 were 
associated with the file.  Such records show that the veteran 
received treatment for, but not limited to, kidney disease, a 
peptic ulcer, and skin problems.  Significantly, during a 
November 1986 Agent Orange examination, he complained of 
having bad nerves for the past 10 years.  He also 
admitted having sleeping problems,becoming easily irritable, 
and having abused drugs.  The impression was possible anxiety 
neurosis.

In October 1989, the veteran filed a claim for service 
connection for PTSD.  He reported treatment from the Salem 
VAMC, the Fayetteville VAMC, and the Salisbury VAMC.  He 
noted that he had been treated for a nervous condition during 
service.

The Fayetteville VAMC indicated in February 1990 that all of 
its treatment records pertaining to the veteran had been 
transferred to the Salisbury VAMC.  In that regard, medical 
records from both facilities dated from June 1972 to December 
1988 show that he was treated for poly-substance abuse and 
pancreatic problems.  There were no references to PTSD.  The 
Salem VAMC indicated in May 1990 that it had been unable to 
locate his claims folder.

The veteran responded to a RO inquiry regarding his in-
service stressor(s) in March 1990.  He stated that he 
initially developed problems with depression when he was 
stationed in Germany.  He indicated that he never received 
proper treatment for his depression.  Upon his arrival at the 
Danang Air Force Base in Vietnam, he recalled that he was 
instructed to seek protection in a foxhole because the base 
was under an artillery and small arms attack.  He stated that 
he spent his first three weeks attached with 101st airborne 
division pulling guard duty and doing search and destroy 
missions near Phu Bai and Quangtri.  Noting that his MOS 
was a communication center teletype specialist, he said that 
he was transferred to the Bien Hoa Army Camp to work in the 
communications center.  He indicated that he was attached to 
a company which was in charge of supply convoys.  In that 
regard, he maintained that he often assisted in protecting 
these convoys by serving as a helicopter door gunner.  He 
asserted that there were times when we had to give 
support to the convoys.  At other times, he stated that 
he helped to transport dead bodies back to the base.  He 
remarked that his receipt of the Vietnamese Gallantry Cross 
with Palm Unit supported his assertions because the award was 
given for bravery and gallantry.

By an RO decision of April 1990, service connection for PTSD 
was denied, on the basis that there was no evidence that 
showed that the veteran had received treatment for PTSD.  He 
filed a notice of disagreement with that decision in June 
1990, and a statement of the case was issued to him in July 
1990.

A discharge summary from the Salisbury VAMC dated in May 1990 
shows that the veteran was admitted for complaints of 
epigastric discomfort.  At that time, he indicated that he 
was receiving treatment for PTSD from the Fayetteville VAMC.  
His diagnoses at discharge included a possible history of 
PTSD.

In August 1990, the veteran was referred for a psychological 
evaluation to determine whether he suffered from PTSD.  This 
examination was conducted at the Fayetteville VAMC by a staff 
psychologist.  The veteran gave a long history of psychiatric 
treatment for depression.  He also reported a remote history 
of problems with alcohol and Heroin.  He described himself as 
a loner who tried to avoid contact with the public.  He 
stated that he had no friends.  He said that he had dreams 
related to participating in combat, but that the dreams were 
not as bad as they used to be.  He indicated that he 
experienced intrusive memories pertaining to Vietnam on 
nearly a daily basis.  Since returning from Vietnam, he noted 
that he had become more hostile.  He reported that his combat 
experience stemmed from serving as a door gunner on a 
helicopter.  

On behavioral observation, the veteran was verbal and 
cooperative.  His mood suggested moderate anxiety and 
probably clinical depression.  He gave no indications of an 
active thought disorder or psychotic process.  The examiner 
noted that the veterans MMPI Profile was of questionable 
validity because the configuration of validity scales 
suggested difficulty in comprehending and responding 
appropriately to the test, conscious exaggeration to obtain 
some goal, or a cry for help.  Nevertheless, the 
veterans score of 145 on the Mississippi Scale for Combat-
Related PTSD was found to have been highly predictive of 
PTSD.  The diagnostic impression was PTSD, with chronic 
depression, history of multiple substance abuse, and probable 
dependent-type personality disorder.

Medical records from the Fayetteville VAMC dated from July 
1990 to October 1990 were associated with the file.  Again, 
these records pertain primarily to the veterans treatment of 
pancreatic problems.  However, an October 1990 consultation 
report indicated that he had been referred to the psychiatric 
clinic because his pancreatic condition prevented him from 
taking his medications.  The examiner observed that the 
veterans problems with PTSD had been in the generalized 
anxiety and depression areas.  The examiner further noted 
that psychological testing had confirmed the diagnosis of 
PTSD.  Until he could resume taking his mediations, treatment 
for PTSD not suggested.

The veteran filed a substantive appeal in March 1991.

In May 1991, the veteran testified at a personal hearing at 
the RO.  He stated that he first saw combat during an 
operation to check on the status of a convoy that had been 
attacked by guerilla forces.  He said that he served as a 
door gunner on this mission.  He recalled that the helicopter 
ahead of his took a direct hit from a ground to air missile 
and that all hands were lost.  While he could not remember 
the unit to which he was assigned, he said that the incident 
occurred in November 1971.  He maintained that he had served 
as a door gunner on several occasions and that the helicopter 
frequently came under fire.  He denied any formal training as 
a door gunner or the receipt of any aviation awards or 
designations.

The veteran recalled an incident where a small girl with 
grenades taped to her hands charged at a group of soldiers 
with whom he was standing.  He said that they opened fire on 
her and cut her in half.  He stated that he did not know 
the names of the soldiers.  He maintained that he earned his 
Vietnamese Civilian medal by assisting in the liberation 
of a town from the Vietcong.  He thought that he received the 
award because he had saved a childs life by shooting a 
Vietcong guerilla.  He remarked that he was horrified by the 
atrocities he witnessed during this skirmish.  

In January 1991, the veteran was afforded a fee-based 
psychological examination.  He described himself as a 
helicopter door gunner while flying support cover for 
convoys.  He discussed witnessing a helicopter crash during 
one of these operations.  He also indicated that he saw a 
girl shot to death by several soldiers.  He said that the 
girl had grenades taped to her hands and that he did not 
understand that the girl had intended to him kill him.  He 
stated that he still dreamed about these incidents and that 
he would wake up at night yelling.  He gave a detailed 
history of having problems with drugs and treatment for the 
same.  He appeared cachectic and frail.  He was soft-spoken 
and quite responsive.  There was no evidence of unusual 
thinking, and he presented with no peculiarities of speech or 
behavior.  His affect was bland.  No dysphoria was noted.  
Based upon the DSM III-R, the diagnoses were a generalized 
anxiety disorder, dysthymic disorder, and mixed personality 
disorder.  The examiner stated that the examination, which 
included psychological testing, failed to confirm a diagnosis 
of PTSD.

Medical records from the Fayetteville VAMC and Durham VAMC 
dated from March 1987 to September 1991 document the 
veterans treatment for, but not limited to, psychiatric 
problems, degenerative joint disease, and renal and 
pancreatic problems.  In March 1987, he was referred to the 
psychology clinic for biofeedback for his complaints of 
periodic headaches.  He reported suffering from headaches 
since 1978 that had been worsening over the past two years.  
His history of physical problems and drug abuse was recorded 
in detail.  Following the administration of psychological 
screening, he was diagnosed as having a possible generalized 
anxiety disorder.  

Subsequently dated treatment records show that the veteran 
underwent periodic evaluations for depression and anxiety.  
However, following his August 1990 psychological examination, 
his diagnosis of PTSD was incorporated into his medical 
history and treatment.  Of note, an April 1991 discharge 
summary shows that he was admitted for epigastric problems.  
During this hospital stay, he was reported to have seen a 
psychologist and diagnosed with PTSD.  The report of that 
examination was not included with the discharge summary.

The hearing officer denied service connection for PTSD in 
October 1991, finding that the veterans claimed in-service 
stressors were not supported by the evidence of record.  
Moreover, the hearing found that the veterans diagnosis of 
PTSD was ruled out by virtue of the January 1991 
psychological evaluation.  Accordingly, the hearing officer 
concluded that a confirmed diagnosis of PTSD had not been 
established.  The veteran was furnished a supplemental 
statement of the case dated in that same month.

The record reflects that the veteran died on January [redacted], 
1993.  The cause of his death was bilateral pneumonia.  Other 
significant conditions contributing to his death, but not 
resulting in the underlying cause, were hepatic coma and 
malnutrition.

The appellant's VA Form 21-534 was received in July 1993.  
That form is, according to its title, an application for 
dependency and indemnity compensation (DIC), including 
accrued benefits and death compensation where applicable.  

Medical records from the Fayetteville VAMC dated from January 
1991 to January 1993 were associated with the claims folder.  
Those records pertain primarily to the veterans treatment of 
chronic pancreatitis.  There were no other evaluation reports 
focused on diagnosing his psychiatric condition.  Rather, 
there were numerous references to his having been diagnosed 
with PTSD, his concern about getting service connection for 
the same, and treatment for symptoms of anxiety and 
depression.

By a rating decision of April 1993, the appellants claim for 
service connection for PTSD for accrued benefits purposes was 
denied.  The RO determined that the evidence of record did 
not adequately establish a diagnosis of PTSD.  Moreover, the 
RO found that the veteran had not claimed any in-service 
stressors that were verifiable.

The appellant filed a substantive appeal in June 1993.  
Therein, she argued that the veteran suffered from PTSD prior 
to his death and that his diagnosis of PTSD had been 
established by examination in 1990.  She stated that the 
January 1991 examination was inaccurate because he had been 
heavily medicated at that time.  Further, she maintained that 
his receipt of the Vietnam Gallantry Cross with Palm Unit 
Citation Badge validated the incurrence of his in-service 
stressors.

In response to the appellants assertions, the RO issued 
another rating decision in October 1993.  The RO acknowledged 
that the award of the Republic of Vietnam Gallantry Cross 
with Unit Citation Badge indicated that the veterans unit 
was cited for combat achievements, and that objective 
evidence of a stressor was established.  Nevertheless, the 
RO held that the preponderance of the evidence failed to 
support the diagnosis of PTSD.  Acknowledging that he had 
been diagnosed with PTSD on examination in August 1990, the 
RO found that this diagnosis was refuted by the January 1991 
evaluation.  The RO concluded that the subsequent treatment 
records, which listed PTSD among the veterans multiple 
diagnoses, were merely a recapitulation of the earlier 
diagnosis and that there were no probative findings to 
support the later diagnosis of PTSD.  The appellant was 
issued a supplemental statement of the case dated in October 
1993.

This matter was Remanded by the Board in May 1996.  The 
purpose of this Remand was, in part, to clarify the 
appellants representative and to ascertain whether she still 
wished to appear for a personal hearing before a member of 
the Board.  The RO was advised to ask the appellant for more 
information regarding veterans in-service stressors.  If a 
response was obtained from the appellant, the RO was further 
instructed to request that the United States Army and Joint 
Services Environmental Support Group (ESG) verify such 
stressors.

In August 1996, the RO mailed a letter to the appellant 
requesting that she provide detailed information regarding 
the veterans claimed in-service stressors.  She was asked to 
provide specific details regarding the shooting down of his 
helicopter in November 1971.  That same month, she expressed 
confusion regarding this inquiry, maintaining that VA had 
already conceded the incurrence of his in-service stressor in 
its October 1993 rating decision.

The appellant testified at a hearing before the undersigned, 
sitting in Washington, D.C., in April 1998.  She stated that 
the veteran did not discuss his duties as door gunner and the 
incident regarding the girl being shot.  She said that he was 
a quiet man who tended to internalize his psychological 
torment.  She noted that the RO had previously stated that 
his in-service stressors had been verified.  She recalled 
that he had a long history of treatment for psychiatric 
problems, but that he was not been diagnosed with PTSD until 
1990.  She maintained that the diagnosis of PTSD had been 
confirmed on several occasions.


II.  Analysis

As an initial matter, the Board notes that the appellants 
claim for accrued benefits is well-grounded, meaning her 
claim is at least plausible, meritorious on its own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

The law and regulation governing claims for accrued benefits 
provides that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000; see also Jones v. Brown, 8 Vet. App. 558, 560 
(1996).

Although the appellants claim for accrued benefits in this 
appeal is separate from the claim for service connection that 
the veteran filed prior to his death, the accrued benefits 
claim is derivative of the claim for service connection 
and, by statute, the appellant takes the veterans claim as 
it stood on the date of his death.  Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990), the United States Court of Veterans Appeals 
(Court) held that a veteran need only demonstrate that 
there is an approximate balance of positive and negative 
evidence in order to prevail.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  It is the Boards responsibility 
to weigh the evidence.  The Board also has the duty to assess 
the credibility and weight to be given to the evidence.  See 
Madden v. Gober, No. 97-7006 (Fed. Cir. Sept. 29, 1997) and 
cases cited therein.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In that regard, service 
connection for PTSD requires (1) medical evidence 
establishing a current, clear diagnosis of the condition; (2) 
credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between current symptomatology and the specific 
in-service stressor.  38 C.F.R. § 3.304(f) (1998); See also 
Gaines.  With regard to the second criterion, the evidence 
necessary to establish that the claimed stressor actually 
occurred varies depending on whether it can be determined 
that the veteran "engaged in combat with the enemy."  
38 C.F.R. § 3.304(f) (1998).  

In the instant case, there is some debate as to whether the 
veteran suffered from PTSD.  For example, the record shows 
that he was diagnosed with PTSD after undergoing a 
psychological examination in August 1990.  However, on the 
other hand, a diagnosis of PTSD was not mentioned when he was 
reexamined less than six months later.  Despite this, an 
April 1991 discharge summary shows that he had been examined 
by a psychologist during his hospital stay and was again 
found to have PTSD.  Further, while the medical records 
following his January 1991 psychological evaluation show that 
he received minimal care for his psychiatric problems, the 
diagnosis of PTSD essentially followed him during the course 
of his treatment for the remainder of his life.  Hence, the 
Board is satisfied that the evidence establishes a clear 
diagnosis of PTSD or is, at the very least, in equipoise on 
this point.

The Board finds that the evidence presented also meets the 
second prong of the PTSD test in that there was credible 
supporting evidence that the claimed in-stressor event 
occurred.  For example, the veteran had consistently 
identified combat-related stressors.  Although the 
Environmental Support Group has not documented such 
stressors, there is no evidence that, regardless of his MOS, 
he would not have exposed to combat, which is consistent with 
the ROs finding.  Clearly, the veteran received the Republic 
of Vietnam Cross of Gallantry with Palm Unit Citation Badge, 
and the RO has accepted this award as proof of his units 
experiencing an in-service stressor.  Thus, for purposes of 
this decision only, his exposure to combat related stressors 
will be conceded.

Finally, the evidence presented meets the third PTSD criteria 
in that there is medical evidence of a causal nexus between 
the veterans then-current symptomatology and his specific 
in-service stressor.  To this extent, an examiner in August 
1990 appears to have attributed the veterans PTSD to his 
exposure to combat and service as a helicopter door gunner.  
Hence, the Board finds that the evidence establishes that 
PTSD was incurred as a result of the veterans period of 
wartime service.


ORDER

Entitlement to service connection for PTSD is granted, for 
accrued benefits purposes.


		
	M. CHEEK
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
